Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 6, 2022

                                      No. 04-22-00050-CV

      IN THE MATTER OF THE ESTATE OF HUGH BOB SPILLER, DECEASED

                      From the 452nd District Court, Menard County, Texas
                                  Trial Court No. 2013-02059
                        Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
Siting:         Rebeca C. Martinez, Chief Justice
                Liza A. Rodriguez, Justice
                Lori I. Valenzuela, Justice

          Appellee's motion to abate is DENIED AS MOOT.

          It is so ORDERED on May 6, 2022.


                                                           PER CURIAM

          ATTESTED TO: _________________________
                      Michael A. Cruz,
                      Clerk of Court